DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 3/17/2022.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/17/2022, with respect to Applicant’s arguments have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Re claims 1 and 7, Applicant argues (Page 4) where Shono et al. (US 2018/0241264) does not teach blasting the center bridge having blasted surface portions, such that compressive stress layers are induced along edges of the center bridge.
In view of said arguments the Rejection has therefore been withdrawn.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A method comprising: punching electrical steel sheets to form laminations each having openings defining magnet pockets and adjacent inner side pockets that define a center bridge therebetween; assembling the laminations into an electrical device core; and blasting the adjacent inner side pockets without blasting the magnet pockets such that compressive stress layers are induced along edges of the center bridge to strengthen the center bridge.”
Claim 7: “An electric machine comprising: a plurality of planar laminations stacked to form an electrical steel rotor having openings defining magnet pockets and adjacent inner side pockets, wherein the adjacent inner side pockets define a center bridge therebetween and have blasted surface portions such that compressive stress layers are induced along edges of the center bridge to strengthen the center bridge.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 2020/0112210) teaches an electric machine having a stamped rotor lamination having different material than another stamped rotor lamination.
Zhu et al. (US 2020/0083788) teaches an electric machine having a laser fabricated rotor lamination having different fabricated rotor lamination portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832